                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

WENTAO LI,                                    )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. 1:20-cv-000241 (LMB-TCB)
                                              )
JEFF Z. XU, et al.,                           )
                                              )
       Defendants.                            )


    PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES AND FOR
 SANCTIONS AGAINST DEFENDANTS JEFF Z. XU AND ASTON TECHNOLOGIES,
                              INC.

       COMES NOW Plaintiff Wentao Li, by its undersigned attorneys, and pursuant to Rule 37

of the Federal Rules of Civil Procedure and Local Rule 37 hereby moves this Court for an order

compelling Defendants Jeff Z. Xu (Xu) and Aston Technologies, Inc. (Aston) to provide

responses to Plaintiff’s First Interrogatories and Plaintiff’s First Set of Requests for Production

of Documents as served on each Defendant. As explained in detail in Plaintiff’s accompanying

Memorandum, Defendant has failed to provide any responses whatsoever to these discovery

requests and stands merely on baseless, boilerplate objections as to every interrogatory and

request served.

       Undersigned counsel hereby certifies that on both August 20, 2020, and on August 27,

2020 undersigned counsel attempted in good faith to confer with Defendants’ counsel to resolve

the discovery matters at issue in the present motion.

                                              Respectfully submitted,
                                              WENTAO LI
                                              By counsel:
                                                  /s/
                                           J. Andrew Baxter
                                           GENERAL COUNSEL, P.C.
                                           6849 Old Dominion Drive, Suite 220
                                           McLean, VA 22101
                                           (703) 556-0411
                                           abaxter@gcpc.com




                              CERTIFICATE OF SERVICE
       I hereby certify that on August 28, 2020, I filed the foregoing with the Court’s CM/ECF
system which caused a Notice of Electronic Filing (NEF) via e-mail upon all counsel of record.


                                                                        /s/
                                                                 J. Andrew Baxter
